 
Exhibit 10.4
 
ASSIGNMENT OF SHARES


This Assignment of Shares (this “Agreement”) is made effective as of April 26,
2010 (the “Effective Date”), by Gerald Brock (“Assignor”) in favor of WindTamer
Corporation, a corporation organized under the laws of the State of New York
(the “Corporation”).
 
WHEREAS, Assignor is the founding shareholder of the Corporation, its largest
shareholder, and currently owns 49,050,000 shares of the common stock, par value
$0.0001 per share, of the Corporation (the “Common Stock”); and


WHEREAS, Assignor has agreed to contribute 29,050,000 shares of the Common Stock
owned by him to the capital of the Corporation.


NOW, THEREFORE, in consideration of the foregoing recitals and the other terms
and conditions hereof:


1.           Assignor hereby irrevocably assigns and transfers to Corporation
twenty nine million and fifty thousand (29,050,000) shares of Common Stock of
the Corporation (collectively, the “Assigned Shares”), standing in his name on
the books of the Corporation, each of which certificates Assignor is delivering
to the Corporation herewith duly executed in blank, and the Corporation hereby
accepts and agrees to such assignment and transfer.
 
2.           This Agreement and the assignment and transfer of the Assigned
Shares is effective as of the Effective Date, and Assignor hereby irrevocably
authorizes American Stock Transfer & Trust Company, LLC, as transfer agent for
the Corporation, to transfer the Assigned Shares on the books and records of the
Corporation with full power of substitution in the premises.
 
3.           Assignor represents and warrants to the Company that, as of the
Effective Date:
 
i.           he is the sole, legal and beneficial owner of the Assigned Shares;


ii.          neither he nor the Assigned Shares are subject to a pending, or, to
his knowledge, threatened, claim, proceeding or action; and


iii.         he has, and will convey to the Company hereunder, good and
marketable title to the Assigned Shares, free and clear of any claims, liens,
pledges, security interests or encumbrances, of any kind.


4.           Assignor and Corporation each agree that the assignment and
transfer of the Assigned Shares shall be treated as a contribution to the
capital of the Corporation for all purposes.


5.           This Agreement (i) sets forth the entire agreement between the
parties hereto and supersedes all prior agreements, written or oral, concerning
the subject matter herein, and there are no oral understandings, statements or
stipulations bearing upon the effect of this Agreement which have not been
incorporated herein; (ii) may be modified or amended only by a written
instrument signed by all of the parties; (iii) shall bind and inure to the
benefit of the parties and their respective heirs, successors and assigns; and
(iv) may not be assigned by any party.  Any attempted assignment of this
Agreement shall be null and void.


 
1

--------------------------------------------------------------------------------

 
 
6.           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without reference to conflicts of law
principles.  With respect to any matters that may be heard before a court of
competent jurisdiction, the parties consent to the jurisdiction and venue of the
state and federal courts located in Monroe County, New York.


7.           This Agreement may be executed simultaneously in one or more
counterparts, each one of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  All such counterparts
may be delivered by facsimile or other electronic means and each such
electronically delivered counterpart shall be deemed an original and shall be
binding upon the parties for all purposes herein.


IN WITNESS WHEREOF, the undersigned have executed this Assignment of Shares to
be effective as of the Effective Date.
 

 

  ASSIGNOR          
 
 
/s/ Gerald Brock       Gerald Brock                     Agreed and accepted by:
     
 
    WINDTAMER CORPORATION             By: /s/ William Schmitz       William
Schmitz       Chief Executive Officer  


 
 
 2

--------------------------------------------------------------------------------